 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   Brian Whitaker,                               CV 20-490 PA (JPRx)

12                 Plaintiff,                      JUDGMENT
13          v.
14   Bourgeois Pig Cafe, LLC, et al.,
15                 Defendants.
16
17
18         Pursuant to the Court’s March 30, 2020 Order granting Plaintiff’s request for
19   dismissal consistent with Federal Rule of Civil Procedure 41(a)(1)(A)(i),
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: March 30, 2020                            _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
